Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT

                                       No. 04-14-00362-CV

               IN RE GUARDIANSHIP OF Terry L. GILMER, Proposed Ward

                     From the County Court at Law, Kendall County, Texas
                                 Trial Court No. 13-070-PR
                          Honorable Bill R. Palmer, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

         In accordance with this court’s opinion of this date, the trial court’s order dismissing the
appellants’ application to create a guardianship is REVERSED, and the cause is REMANDED to
the trial court for further proceedings. It is ORDERED that appellants recover their costs of this
appeal from the appellee.

       SIGNED June 10, 2015.


                                                  _____________________________
                                                  Patricia O. Alvarez, Justice